Citation Nr: 1134491	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  07-34 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of cold injury in the right hand. 

2.  Entitlement to an evaluation in excess of 30 percent for residuals of cold injury in the left hand. 

3.  Whether severance of entitlement to a total disability rating based on individual unemployability (TDIU), effective from October 31, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to November 1970 and from October 1976 to September 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and an August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the May 2007 rating decision, the RO continued the 30 percent evaluations assigned for the residuals of cold injuries in each the left and the right hands.  In May 2007, the RO proposed to sever entitlement to TDIU from October 31, 2007.  In the August 2007 rating decision, the RO made the severance of TDUI final.  

The issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks higher evaluations for residuals of cold injuries in his right and left hands.  The Board finds that additional development is necessary before it can adjudicate the claims. 

The Board observes that the Veteran has not been afforded a VA examination to evaluate the severity of disability due to residuals of cold injuries in his hands for over four years.  Additionally, in July 2008, the Veteran submitted the report of private nerve conduction study that indicated that disability due to residuals of cold injuries has worsened since the last VA examination in August 2007.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). Thus, a remand for additional medical examination(s) is needed to make a decision in this case.

Prior to any examination, the outstanding records of pertinent VA or private treatment should be obtained and added to the record.

The Board further notes that the issue of whether severance of entitlement to TDIU was proper is "inextricably intertwined" with the Veteran's increased rating claims discussed above.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that all issues "inextricably intertwined" with an issue certified for appeal, are to be identified and developed prior to appellate review.  Id.  Here, the severance issue must be deferred pending the full development and adjudication of the Veteran's increased rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek the Veteran's assistance to identify and obtain any VA and private records of pertinent medical treatment that are not yet on file.

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and the reasons why such attempts were not fully successful.

2.   After all the available records have been associated with the claims folder, the RO/AMC should schedule the Veteran for the appropriate examination(s) to determine the current severity of disabilities due to residuals of cold injuries in his hands.  The claims file should be reviewed by the examiner prior to the examination, and the examiner should state that he or she reviewed the pertinent records in the report.  

In the examination report(s), the examiner(s) should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his disabilities due to residuals of cold injuries in his hands.  All tests and studies, including x-ray, electromyography (EMG) and nerve conduction (NCV) studies deemed helpful by the examiner should be conducted in conjunction with the examination.  

Cold injury examination: The examiner should be requested to specifically note the existence and severity of any of the following conditions: arthralgia or other pain;  numbness or cold sensitivity; tissue loss; nail abnormalities; color changes; locally impaired sensation; hyperhydrosis; or X- ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

Range of motion testing of the hands and fingers, expressed in degrees must be conducted as part of the examination, with standard ranges provided for comparison purposes.  The examiner must describe all symptomatology due to the Veteran's service-connected residuals of cold injury in the left and the right hands, to include whether there is any instability, weakness, fatigability, incoordination, or flare-ups.

Neurological examination: The examiner should identify, and indicate the frequency or extent of all neurological manifestations of the Veteran's service-connected residuals of cold injuries to the right and the left hand.  Each manifestation should be assessed as mild, moderate, or severe.

The examiner(s) must also provide an opinion as to whether, or to what extent, the Veteran's left and right hand disabilities have precluded him from securing or following a substantially gainful occupation.  A complete rationale must be provided as to all findings and any opinions

3.  The RO/AMC should then re-adjudicate the claims for entitlement to increased rating and for restoration of an award of entitlement to TDIU.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran with the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


